DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Darin Gibby on 8/26/2022.
The application has been amended as follows: 
Claim 1 line 10 replace “solution; and” with –solution;--
Claim 1 last line replace “membrane.” with –membrane; and--
Claim 1 after last line, insert a new line --a second working electrode extending in a strip shape, wherein one side of the second working electrode is arranged inside the potassium ion selective membrane and the other side of the second working electrode is in the surface of the strip, wherein one side of the second working electrode is between the blood filter membrane and the potassium ion selective membrane.—
Claim 4 is cancelled.
Claim 5 line 1 replace “claim 4” with –claim 1—

Allowable Subject Matter
Claims 1-2, 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior of record fails to teach or fairly suggest a blood filter membrane arranged in the inner space and capable of removing foreign matter of the solution; and a second working electrode extending in a strip shape, wherein one side of the second working electrode is arranged inside the potassium ion selective membrane and the other side of the second working electrode is in the surface of the strip, wherein the blood filter membrane is arranged between the inlet and the potassium ion selective membrane, and one side of the second working electrode is between the blood filter membrane and the potassium ion selective membrane.  The closest prior art, Iwamoto teach a ion-selective membrane with a first working electrode, but not a second working electrode between a blood filter membrane and the  potassium ion selective membrane.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS MICHAEL WHITE whose telephone number is (571)270-3747. The examiner can normally be reached M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Dennis White/               Primary Examiner, Art Unit 1798